DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s preliminary amended claim set received 01/10/2020.  Currently, claims 1-11 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fluid supply unit, pressure measurement means unit, control unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 includes the limitation “pressure measurement means unit” in line 4, and refers back to “pressure measurement means” in lines 6-7.  The limitations should be amended to the same limitation in order to have proper antecedent basis and avoid confusion.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0158563 to McClellan et al.
Regarding claim 1, McClellan discloses a connector (20) comprising:
a tube (44) configured to be arranged in an interior of a soft tubular member (31, see figure 12);
a tubular body (21) having an inner wall surface (interior surface of 21, touching 31, see figure 12) configured to, together with an outer wall surface (exterior surface of 44, see figure 11) of the tube, sandwich the soft tubular member when the tube is arranged in the interior of the soft tubular member (see figure 12, 31 is arranged and sandwiched between 44 and 21);
a balloon (51), configured to be arranged on the outer wall surface of the tube ([0038] attached to shaft 44) or the inner wall surface of the tubular body, and radially expand (shown in figure 10) for performing sealing (i) between the soft tubular member and the inner wall surface of the tubular body (figure 12) and (ii) between the soft tubular member and the outer wall surface of the tube (figure 10; the examiner takes the position that the balloon is part of the outer wall surface of the tube since it is positioned thereon; figure 12 shows direct seal to outer surface of 44). The examiner further notes the claim is currently interpreted to be performed at different times – after and during expansion, the soft tubular body is sealed between the outer wall surface of the tube, and then after the balloon is deflated, the soft tubular body is drawn into the device and sealed between both the outer wall surface of the tube and the inner wall surface of the tubular body.  Thus, expansion happens in figure 10 and the sealing as claimed happens in figure 12.  Thus, the examiner asserts that the expansion causes sealing as in (i) and (ii), even though deflation also happens; the seal is still present.
Regarding claim 2, McClellan discloses the connector according to claim 1, wherein the balloon is disposed so as to surround the outer wall surface of the tube (figure 10) or the inner wall surface of the tubular body in the circumferential direction, and when expanded, to perform sealing between the soft tubular member and the inner wall surface or the outer wall surface (figure 10: as disclosed above, the examiner takes the position that the balloon is part of the outer wall surface of the tube since it is positioned thereon).
Regarding claim 4, McClellan discloses the connector according to claim 1, wherein a groove, a protuberance (54a, 54b, 54c, etc.), or an unevenness for suppressing slippage of the soft tubular member is formed in the inner wall surface of the tubular body or the outer wall surface of the tube. (As previously disclosed, the examiner takes the position that the balloon forms part of the outer wall surface of the tube since it is positioned thereon.)
Regarding claim 10, McClellan discloses a fluid supply system comprising:
the connector according to claim 1 (see claim 1); and
a fluid supply device ([0048] drugs can be infused into fallopian tube 31 via drug delivery lumens via access port 37) configured to supply a fluid into the interior of the soft tubular member and connectable to the connector. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClellan in view of US 6,358,266 to Bonutti.
Regarding claim 11, McClellan discloses the device of claim 10 substantially as claimed as disclosed above, and further discloses fluid supply unit for supplying the fluid into the balloon ([0038] syringe, which is a pump, for supplying fluid to the balloon).  
McClellan does not disclose pressure measurement means unit for measuring a fluid pressure within the balloon; and control  device for, based on a result of the measurement of the pressure measurement means, controlling the fluid supply to maintain the fluid pressure within the balloon at a set value.
Bonutti discloses an active cannula for insertion into a vascular channel or passage.  Bonutti discloses the cannula expands, and has a pressure sensor or strain gauge (144, figure 10C) on the wall (136) of the cannula (130) (column 13 lines 57-60).  Bonutti discloses a pressure sensor in all of his embodiments, and in a separate embodiment (figure 22) discloses  a monitor (590) and regulator (584)  which automatically or manually control the pressure of the fluid (column 16 lines 8-25), in order to keep the force exerted at a safe level for the tissue (column 16 lines 9-11).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the medical devices art to have a pressure measurement means unit and control device as claimed for the advantage of keeping the pressure at a desired level based upon the particular needs of the procedure being performed, and to prevent unintended tissue damage as a result of uncontrolled pressure.
Allowable Subject Matter
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,460,168 to Farnan; see figure 4B.  It is noted that as currently claimed, the soft tubular member can be an actual tube, and necessarily a body part.  In this patent, tube 50 is sandwiched between balloon 82 and outer tube 26.
US 9,463,268 to Spence discloses cannula systems.  See particularly figures 3D, 4A; balloon sandwiches vessel 124; 110 is exterior tube.
US 10,028,741 to Jimenez et al. discloses systems and methods for percutaneous access, stabilization, and closure of organs.  See particularly figure 3B; inner tube 40, outer tube 10 with nut 30, and attaching device 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783